Per Curiam.

The omission to charge specifically on proximate cause was not called to the trial court’s attention, nor was the court requested to charge thereon. Such an error of omission did not justify the reversal by the Court of Appeals. Rhoades v. City of Cleveland, 157 Ohio St. 107. The judgment of the Court of Appeals is reversed and the cause remanded to the Court of Appeals for consideration of the other errors assigned in and not passed upon by that court.

Judgment reversed.

Taet, C. J., Zimmerman, Matthias, O’Neill, Herbert, Schneider and Brown, JJ., concur.